DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 17 in the reply filed on 08/06/2021 is acknowledged.

Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 1 recites the limitation "the manifold case drain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “the manifold case drain” will be read and examined as -- the manifold case drain connection --. 
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trowbridge (US 9,717,179).
Regarding claim 1, Trowbridge discloses a sickle knife drive (20) for a cutter bar on a header of an agricultural combine, the sickle knife drive comprising: 

a first pump (38) in fluid connection with the first pump connection and configured to mechanically couple to a power transmission device (Col.9, lines 27-25), the first pump comprising a first pump case drain being configured to connect to the combine, the first pump creating at least one system state comprising at least one of a forward state (see FIG.3), a reverse state (see FIG.4), and a neutral state (see FIG.2), the hydraulic drive manifold comprising a forward position (FIG.3) during the forward state, a reverse position (FIG.4) during the reverse state, and either the forward position or the reverse position during the neutral state; 
a first motor (82) in fluid connection with the first motor connection and configured to drive a sickle knife gear box (20; col.9, lines 41-42), the first motor comprising a first motor case drain (via line 104) being configured to connect to the combine (to reservoir 42), the first motor operating in a reverse direction when in the reverse state with a reverse flow through the first motor (See FIG.3); and 
a second motor (52) in fluid connection with the second motor connection (50), the second motor providing a flow in the forward state (see FIG.3) and no flow (see FIG.4) in the reverse state, the second motor not supplementing the reverse flow (as shown in diagram in FIG.4);
wherein the hydraulic drive manifold is configured to divert a low flow supplied to the second motor during the forward state to the first motor during the reverse state (see FIG.4).  

Regarding claim 2, Trowbridge further discloses the sickle knife drive of claim 1, wherein the second motor is a reel drive motor (52; col.8, lines 60), per claim 2;
wherein the combine comprises a quick coupler (36; col.8, lines 12-18) for connection with the manifold case drain, the first pump drain and the second motor, per claim 4;
wherein the first motor drives the sickle knife gear box in a harvest mode during the forward state and in a cleaning mode during the reverse state (col.9, lines 49-57), per claim 6;  
wherein the drive manifold is in the forward position when the system state is in the neutral state, per claim 7;  
further comprising at least one drain (via line 104; see FIGS.3-4 “Case drain flow”) configured to drain an excess fluid to the combine, per claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge.
Regarding claims 3 and 5 and 8, Trowbridge discloses the sickle knife drive of claim 1, except wherein the second motor provides approximately 2 gpm of fluid flow during the forward state and approximately 0 gpm during in the reverse state, per claim 3; and wherein the first pump provides approximately 15 gpm of fluid flow during the forward state and approximately 1-1.9 gpm during the reverse state, per claim 5; and wherein the combine provides 5-10 gpm of fluid flow during the forward state and approximately 1.5 gpm during the reverse state, per claim 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the limitation regarding the amount of fluid flow of both the second motor and first pump during the forward and reverse states disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671